Name: Commission Regulation (EEC) No 1579/93 of 23 June 1993 adopting detailed rules for the application of Council Regulation (EEC) No 739/93 in respect of the aid scheme for aid to milk producers in Portugal
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  economic policy;  Europe
 Date Published: nan

 No L 152/12 Official Journal of the European Communities 24. 6 . 93 COMMISSION REGULATION (EEC) No 1579/93 of 23 June 1993 adopting detailed rules for the application of Council Regulation (EEC) No 739/93 in respect of the aid scheme for aid to milk producers in Portugal  for the 1995/96 marketing year : ECU 1,250 per 100 kilograms of milk,  for the 1996/97 marketing year : ECU 0,833 per 100 kilograms of milk,  for the 1997/98 marketing year : ECU 0,417 per 100 kilograms of milk. Article 2 Producers within the meaning of Article 9 (c) of Council Regulation (EEC) No 3950/92 (2) who can prove to the satisfaction of the competent authorities that they deliver or sell direct milk originating on their holdings situated in Portuguese territory may qualify for the aid. Furthermore, the aid shall be granted on condition that the beneficiary undertakes to produce milk over a twelve ­ month period, commencing on the day the application is lodged. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 739/93 of 17 March 1993 on the application of the common price for milk powder in Portugal ('), and in particular Article 3 thereof, Whereas Council Regulation (EEC) No 739/93 provides for temporary, degressive aid to Portuguese milk produ ­ cers until the end of the 1997/98 marketing year ; whereas the detailed rules for applying this aid must be adopted ; Whereas the competent authorities should be provided with the instruments needed to ensure that the aid in question is not used for purposes other than those intended ; where monitoring measures must be intro ­ duced by the national authorities to check that the aid scheme is operating correctly ; Whereas the sound management of the scheme requires the Commission to be regularly informed about its appli ­ cation ; Whereas the scheme entered into force on 1 April 1993 ; whereas, therefore, the detailed rules of application must take effect from the same date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 3 1 . Portugal shall take all necessary steps to : (a) ensure that the granting of aid is monitored ; (b) stipulate a specific period each year during which aid applications are to be lodged ; (c) adopt detailed arrangements for paying the aid and for monitoring the quantities of milk relting to each application ; (d) adopt any other detailed arrangements for applying the scheme, including those to ensure that the premium is paid out exclusively to producers of cow's milk. 2. The aid shall be granted at the written request of a producer who agrees to submit to all monitoring arrange ­ ments, especially as regards checking the accounts and the quantity involved. 3. Application for payment must be made on a printed form as prescribed by the competent authority of Portugal and must include at least the following information :  the name and address of the producer,  the average number of dairy cows held on the farm during the marketing year,  the quantities of milk for which aid is being requested, broken down by deliveries and/or direct sales. Article 1 In accordance with Article 2 ( 1 ) of Regulation (EEC) No 739/93, the amount of aid to milk producers in Portugal shall be as follows :  for the period between 1 April 1993 and the begin ­ ning of the 1993/94 marketing year : ECU 2,50 per 100 kilograms of milk,  for the 1993/94 marketing year : ECU 2,083 per 100 kilograms of milk,  for the 1994/95 marketing year : ECU 1,667 per 100 kilograms of milk, (') OJ No L 77, 31 . 3 . 1993, p. 4. (2) OJ No L 405, 31 . 12. 1992, p. 1 . 24. 6. 93 Official Journal of the European Communities No L 152/ 13 Article 4 1 . A report must be drawn up on the checks under ­ taken pursuant to Article 2, indicating the dates and places where they were carried out and the outcome thereof. 2. The competent authorities shall notify the Commis ­ sion of irregularities within four weeks . Article 5 1 . A report must be drawn up on the checks under ­ taken pursuant to Article 3, indicating the dates and places where they were carried out and the outcome thereof. 2. If the quantity of milk actually eligible as a result of the check is less than that stated on the aid application, the aid shall be granted for the quantity actually eligible, subject to the provisions of paragraphs 3 and 4. 3. Any amounts unduly paid shall be recovered, along with interest to be determined by Portugal and calculated from the date on which the aid was paid out to the date of its recovery. 4. If the competent authority finds that an incorrect declaration was made either deliberately or as a result of serious negligence, the amounts paid out shall be reco ­ vered in their entirety and the producer in question shall be excluded from the aid scheme for a 12 month period, starting from the date of the aforementioned finding. Article 6 Portugal shall notify the Commission : (a) of the measures taken to apply the scheme within the three months following the entry into force of this Regulation ; (b) by the last day of each month at the latest, of the quantities of milk for which aid was granted during the previous month, broken down into deliveries and direct sales. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1993 . For the Commission Rene STEICHEN Member of the Commission